DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: US Patent Application No. 16/424,188 (paragraph 0001, line 2) is now US Patent 10,898,286, US Patent Application No. 16/143,362 (paragraph 0132, lines 12-13) is now US Patent 11,058,493, and US Patent Application No. 16/221,020 (paragraph 0135, line 7) is now US Patent 11,160,615.  
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1320” has been used to designate both a mapped portion (paragraph 0136, line 4) and an unmapped portion (paragraph 0136, line 6); “1510” has been used to designate both a target (paragraph 0136, line 5) and a path (paragraph 0136, line 10).  
The drawings filed on January 22, 2021 are not acceptable because letters and numbers are not dark enough and are fading away, 37 CFR 1.84(l): See Figs. 8A-8D and 17 (please see corresponding Figs. in parent 16/424,188).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “set of one or more processors” (claim 1), “at least one computer-readable memory in communication with the set of processors” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 23 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to “update the current location of the instrument based on a reduction of a weight given to the first modality”. The specification discloses “the first modality derives a location based on location data received from a set of one or more location sensors and the mapped portion of the model” (paragraph 0012, lines 8-10). The specification further repeats the claims “update the current location of the instrument based on a reduction of a weight given to the first modality” (paragraph 0012, lines 14-15), without explaining the correlation between the location of the instrument and the weight given to the first modality such that current location of the instrument is updated based on a reduction of a weight given to the first modality.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 23,
the mapped portion of the luminal network is not clearly defined. In Fig. 
13, a portion of the luminal network is referred to as an unmapped portion by reference number “1330”. In Fig. 15, the same portion of the luminal network is referred to as a mapped portion by reference number “1320”.
	“reduction of a weight given to the first modality” is not clearly defined. The specification discloses “the reduction of the weight given to the first modality” may include entering a path tracing mode (paragraph 0132, lines 1-2). The specification also discloses “the reduction of the weight given to the first modality” may include entering a second modality for determining the location of the distal end of the instrument (paragraph 0133, lines 1-3). It is unclear how “entering a path tracing mode” and/or “entering a second modality” can be associated with “reduction of a weight given to the first modality”.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-17, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention is not patent eligible under 35 USC 101.
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 12, and 23 are recite an abstract idea of “determine that the path leaves the mapped portion of the luminal network  before reaching the target (paragraph 0121, evaluation, mental process) , “derives a location based on location data received from a set of one or more location sensors and the mapped portion of the model” (evaluation, paragraph 0123, mental process), “determine, based on the current location, that the distal end of the instrument is within a threshold range of a point at which the path leaves the mapped portion of the luminal network” (paragraphs 0124-0125, evaluation, observation, mental process),“in response to determining that that the distal end of the instrument is within the threshold range of the point, update the current location of the instrument based on a reduction of a weight given to the first modality” (paragraphs 0128-0129, evaluation, mental process)
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. The claims recite a generic processor. However, the generic processor does not take the claim limitations out of the abstract idea (See 2019 PEG, slide 63). The computer readable memory for storing data/computer executable instructions, the step of displaying a current location of an instrument are directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(b)(III), 2106.05(d)II). Since no particular machine is recited, there is no indication of integration into a practical application (see 2019 PEG, slide 20). The instrument is configured to be driven through the luminal network that is not based on an abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, the claims recite a generic processor. However, the generic processor does not take the claim limitations out of the abstract idea (See 2019 PEG, slide 63). The memory for storing data and computer executable instructions, the step of displaying a current location of an instrument are directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(b)(III), 2106.05(d)II). The instrument is configured to be driven through the luminal network that is directed to routine and conventional feature known in the industry (see Mintz et al. 2017/0084027; Zhao et al. US 2013/0303892; Rafii-Tari et al. US 2021/0282863).
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-6, 11, 13-17, 22, and 24-28 are directed to an abstract idea (evaluations, mental process). Thus, claims 1-6, 11-17, and 22-28 are not patent eligible under 35 USC 101.
Claims 7-10, 18-21, 29, and 30, the abstract idea is integrated into a practical application of entering a path tracing mode using visual indicia of previous locations of the instrument. Thus, claims 7-10, 18-21, 29, and 30 are patent eligible under 35 USC 101.

	Prior Art Note

Claims 1-30 do not have prior art rejections.
The combination as claimed wherein a medical robotic system and a method of determining a location of an instrument comprising update the current location of the instrument based on a reduction of a weight given to the first modality (claims 7, 15, 23) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. (US 10,898,286) claims a medical robotic system and a method of estimating a location of an instrument (claims 1, 7, 13), comprising:
an instrument configured to be driven through a luminal network (claim 1, lines 2-3; claim 7, lines 4-5; claim 13, lines 3-4);
a set of one or more processors; and at least one computer-readable memory in communication with the set of processors and having stored thereon a model of the luminal network of a patient, a position of a target with respect to the model, and a path along at least a portion of the model from an access point to the target, the memory further having stored thereon computer-executable instructions to cause the set of processors to (claim 1, lines 13-14; claim 7, lines 17-21; claim 13, lines 17-21):
receive location data from at least one of a set of location sensors, the location data being indicative of the location of the instrument (claim 1, lines 17-20; claim 7, lines 6-8; claim 13, lines 5-8);
determine the location of the instrument based on a weight for an estimate of a location of the instrument based on distance traveled (claim 1, lines 29-30, 23-28; claim 7, lines 24-26, 11-12, 14-15; claim 13, lines 24-26, 11-12, 22-23).
However, Srinivasan et al. (‘286) does not claim update the current location of the instrument based on a reduction of a weight given to the first modality.
Regarding claims 1, 12, and 23, Mintz et al. discloses a medical robotic system and method (100, FIG. 1A), comprising: a set of one or more processors (processor, 0185, 0188); and at least one computer-readable memory (memory, paragraph 0188) in communication with the set of processors (paragraph 0188) and having stored thereon a model of a luminal network of a patient (paragraph 0015; 940), a position of a target with respect to the model (paragraph 0015, lines 7-8), and a path along at least a portion of the model from an access point to the target (paragraph 0015, lines 7-11), the memory further having stored thereon computer-executable instructions to cause the set of processors (paragraph 0188; claim 22, lines 1-3) to:
receive location data from at least one of a set of location sensors and a set of robot command inputs, the location data being indicative of a location of an instrument configured to be driven through the luminal network (paragraph 0011, lines 7-11),
determine the location of the instrument (navigation/location of tip, paragraph 0179, lines 2, 3, 5) at the first time based on the first estimate (paragraph 0179, lines 4-6) and the second estimate (paragraph 0179, lines 4-6).
However, Mintz et al. does not disclose update the current location of the instrument based on a reduction of a weight given to the first modality.
Rafii-Tari et al. (US 2021/0282863) discloses a robotic system navigation of tubular networks (Title) comprising
at least one computer-readable memory having stored thereon executable 
instructions; and one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions (paragraph 0012),
determine, based on the current location, that the distal end of the 
instrument is within a threshold range of a point at which the path leaves the mapped portion of the luminal network (step 145, Fig. 24).
	However, Rafii-Tari et al. does not disclose in response to determining that that the distal end of the instrument is within the threshold range of the point, update the current location of the instrument based on a reduction of a weight given to the first modality.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 5, 2022